

EXHIBIT 10.1






ASSET PURCHASE AND SALE AGREEMENT




AGREEMENT dated this 9th day of December, 2008, (hereinafter “Agreement”) by and
between DAW, INC., d/b/a EATON APOTHECARY #2050 a Massachusetts corporation,
with a notice address of 13 Water Street, Holliston, Massachusetts 01746,
(“Seller") and MASSACHUSETTS CVS PHARMACY, L.L.C., a Massachusetts limited
liability company, with an office at One CVS Drive, Woonsocket, Rhode Island
02895 (“Buyer").


WHEREAS, Seller is the operator of a retail drugstore located at 30 Main Street,
Topsfield, Massachusetts 01983 (the “Store”); and Nyer Medical Group
(“Stockholder”) warrants that it owns all of the issued and outstanding stock of
Seller .


WHEREAS, in connection with the operation of the Store, Seller owns certain
prescription files and records which Seller desires to transfer to Buyer
exclusively and certain pharmacy and front store merchandise inventory which
Seller desires to sell and Buyer desires to purchase upon the terms hereinafter
set forth; and


In order to induce Buyer to purchase the assets (as hereinafter defined)
Stockholder has entered into as of the date hereof, a guaranty of Seller’s
obligations hereunder.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, Buyer and
Seller agree as follows:


1.  TRANSFER OF ASSETS - PURCHASE PRICE -


Subject to the terms and conditions of this Agreement, on the Date of Inventory
(hereinafter defined), Seller shall sell, transfer, assign and convey to Buyer,
free and clear of all liens and security interests, the following described
assets associated with the Store(“Assets”).


(a)  Merchandise Inventory.  Shall include all prescription merchandise and
front store merchandise (the “Merchandise Inventory”) set forth in Schedule A
(the “Inventory Instructions”). The purchase price for the prescription
merchandise shall be determined by the cost factors listed in the Inventory
Instructions not to exceed a


 

--------------------------------------------------------------------------------

 


maximum of $350,000.00. The purchase price for the front store merchandise shall
be determined by the cost factors listed in the Inventory Instructions not to
exceed a maximum of $80,000.00.


(b)  Prescription Files    (i) As part of the assets being sold hereunder,
Seller shall transfer to Buyer title and possession of all prescription files
records and data utilized and/or generated by Seller in the course of operating
its licensed pharmacy from the Date of Inventory (hereinafter defined) and going
back no less than six (6) years (or for such shorter period if Seller did not
operate for six (6) years prior to the Date of Inventory).  The prescription
files records and data shall include all hard copy prescriptions, customer
lists, and all electronic data maintained in any format by Seller (hereinafter
“Seller’s RX Data”).  Seller will work in good faith with Buyer to transfer
Seller’s Rx Data in the most effective and efficient manner.  Seller shall
cooperate fully with Buyer at least thirty (30) days prior to the Date of
Inventory in Buyer’s efforts to convert or download Seller’s RX Data, as
determined in the sole discretion of Buyer.


(ii) The purchase price for Seller’s RX Data to be delivered to Buyer
exclusively shall be $500,000.00. Seller’s RX Data shall not be shared with a
third party, shall not be diminished, or removed from the Store between the date
of execution of this Agreement and the Date of Inventory (hereinafter defined).
Payment for Seller’s RX Data shall be paid to the Seller or at Buyer’s option,
paid to Seller’s secured creditors. Payment shall be delivered at Closing.


(c)  Telephone.  At no additional cost to Seller, Seller agrees to cooperate
with Buyer in the transfer of the telephone lines and number(s), used in the
operation of the Store.  The transfer will occur on the Date of Inventory
(hereinafter defined).  Buyer shall facilitate the transfer.  Seller shall be
solely responsible for the cancellation of, and final payment for, any telephone
lines or services NOT forwarded to the Buyer’s store.  This includes, but is not
limited to, telephone lines, FAX lines, modem lines, equipment leases and
advertising.


(d)  Pharmacy Computer.   At no additional cost to Buyer, Seller agrees that
Buyer will have full right to use Seller’s pharmacy computer including hardware,
software and printer (the “Computer”) for a period of 180 days from the Date of
Inventory. Seller warrants that the Computer shall be in working order on the
Date of Inventory and Seller shall provide Buyer with the name and telephone
number of Seller’s software and hardware maintenance vendors and contact person,
if any, prior to the Date of Inventory. On the Date of Inventory, Buyer shall
remove the Computer to Buyer’s store.  In consideration for the use of the
Computer, Buyer agrees to be fully responsible for the Computer while in its
possession. Buyer shall return the Computer to Seller upon the expiration of the
180 day period, with all data, including patient information, eradicated from
it, but otherwise in the same condition as received, ordinary wear and tear
excepted.


 
2

--------------------------------------------------------------------------------

 


(e)  Goodwill.  All goodwill with respect to the Assets being sold hereunder
shall be transferred to Buyer as part of the sale.


(f)  Excluded.   This sale does not include the furniture, trade fixtures,
trademarks, service marks, cash, or accounts receivable of Seller.  Further,
Buyer shall not assume any liability of any nature of Seller as a result of this
transaction.


(g)  Purchase Price.  The amounts payable under Articles 1(a), 1(b), and 6(b)
are hereinafter referred to as the “Purchase Price”.


2.  CONDUCT OF BUSINESS –


Seller agrees to carry on its business in the Store premises in its usual and
customary manner up to the Date of Inventory (hereinafter defined).


3.  STORE CLOSING - PAYMENT OF PURCHASE PRICE -


(a)  Store Closing. On the evening prior to the Date of Inventory, Seller shall
close the Store to the general public and the Store shall remain closed
thereafter.  Seller shall, within thirty (30) days of the Date of Inventory,
remove all fixtures and interior and exterior signage in reference to the Store.


(b)  Date of Inventory.  A physical inventory of the Store shall be taken on
December 27, 2008, (the “Date of Inventory”) or such other date mutually agreed
upon. RGIS Inventory Service and/or any other independent firm (the “Inventory
Service”) shall conduct the physical inventory, at Buyer’s expense using the
categories and cost factors listed in the Inventory Instructions, attached
hereto and made a part hereof.  If for any reason the Date of Inventory has not
occurred by January, 27, 2008, then either party may elect to terminate this
agreement by written notice given to the other and upon giving such notice, both
parties shall be released of all future liabilities or obligations hereunder.


(c)  Time and Place of Closing.  The closing of the purchase and sale of all the
inventory and any other Assets being sold hereunder shall take place by
facsimile transmission of documents including counterpart signature pages (with
hard copy to follow) on a date, which shall be in no event later than three (3)
business days (hereinafter the “Closing”) following the date of the actual
taking of the inventory, or at such other time and place or in such manner as
Buyer and Seller may agree. Buyer shall not be required to make any payment
hereunder until Buyer has received a fully executed Bill of Sale and Closing
Statement in a form attached hereto as Schedule B.  Buyer shall pay to Seller
the Purchase Price by wire transfer to an account to be supplied by Seller,
minus any amounts paid directly by check or wire transfer to Seller's secured
creditors.  By execution of this Agreement, the Seller warrants and represents
to Buyer that it agrees to the manner and form of payment described in the
preceding sentence and that Buyer, upon making said


 
3

--------------------------------------------------------------------------------

 


payment in said manner and form, shall conclusively be deemed to have fulfilled
its payment obligations hereunder.


(d)  Creditor List and Payoff Letters.  On the date Seller executes this
Agreement Seller shall provide a list of secured creditors, which shall be
attached as Schedule C and made a part hereof. The list shall contain the names,
addresses, as well as the amount owed, and the name of any persons who may
assert claims even though the claim may be disputed. The list of creditors may
be computer generated, typed, or hand written, and must be signed by Seller. As
a condition of closing, Buyer shall have received an updated creditor list and
copies of pay-off letters in a form satisfactory to Buyer from such secured
creditors as may be required by Buyer.


(e)  Seller and Buyer acknowledge that they have negotiated in good faith
regarding the allocation of the purchase price. Buyer and Seller each agree to
separately file Form 8594 with its federal income tax return for the tax year in
which the closing of the Store occurs, and that neither Seller nor Buyer will
take a position on any income, transfer or gains tax return, before any
governmental agency charged with the collection of any such tax or in any
judicial proceeding, that is in any manner inconsistent with the terms of any
allocation herein, without the written consent of the other.  Seller’s Employer
Identification Number is 04-2424924.


4.  SUBJECT TO AUDIT


This Agreement is subject to an Audit to be conducted by Buyer two (2) weeks
prior to the Date of Inventory (the “Audit”). The parties shall mutually agree
on a time and date for the Audit. The Audit must disclose that Seller has filled
an average of 811 prescriptions per week from the Store for the last six (6)
months prior to the Audit.  If Seller has failed to fill the required
prescriptions per week in the six (6) month period, Buyer shall have the right
to terminate this Agreement. Further, upon demand Seller agrees to provide Buyer
with invoices of all brand name and generic name prescription drugs for the (6)
months prior to the Date of Inventory.


5.  WARRANTIES


(a)  Title.  Seller warrants and covenants that it is the owner and has good and
merchantable title to all of the Assets, and that all the Assets are free and
clear of liens and encumbrances. Seller shall provide Buyer with a UCC-3
Termination Statement or UCC-3 Partial Release Statement from all secured
creditors.  Seller shall satisfy all Seller’s secured creditors which method may
include payment to secured creditors either by Seller or by Buyer directly,
prior to or at Closing.


(b)  Licenses and Permits.  Seller possesses all permits and licenses necessary
for the operation of its business in the Premises and the same are now, and will
be, on the Date of Inventory, in full force and effect and Seller has received
no notice of,


 
4

--------------------------------------------------------------------------------

 


nor is there any pending or, to Seller's knowledge, any threatened proceeding
relating to, the revision, cancellation or termination of any such permits or
licenses.


(c)  No Legal Actions.  There are no actions, suits, labor disputes,
arbitration, legal or administrative proceedings or investigations pending
against Seller or, to Seller's knowledge, threatened against Seller with respect
to the Store's operations or Seller's assets at the Store, and to Seller's
knowledge, no such actions, disputes, proceedings or investigations are
contemplated.


(d)  Compliance with Laws.  Seller has, to its knowledge, complied with all
laws, regulations and ordinances applicable to its business, employees, store
and Seller's assets at the Store.


(e)  Labor Matters.  With regard to the Store, Seller has complied and is in
compliance with, in all material respects, applicable legal requirements
pertaining to the employment of labor, including those relating to wages, hours,
collective bargaining, employment discrimination, drug testing, polygraphs,
sexual harassment, worker’s compensation, immigration, plant closing and
unemployment compensation, and there are no claims, causes of action, charges,
suits, complaints, administrative proceedings, arbitrations, material labor
grievances, or government investigations or proceedings, pending or, to the
knowledge of Seller, threatened against Seller in connection therewith.  Seller
has not received notice of, nor does Seller have knowledge of any matter that
could reasonably form the basis for, any such claims.  There are no collective
bargaining agreements covering any employees of Seller, no collective bargaining
agent has been certified as a representative of any of the employees of Seller,
and no representation campaign or election is now in progress with respect to
any of the employees of Seller, except as disclosed in agreements furnished to
Buyer.


(f)  Right to Enter into Agreement.  The parties warrant and represent that each
has full right to enter into the Agreement and that there are no impediments,
contractual or otherwise, to full performance hereunder.


6.  NON-COMPETITION COVENANT


(a)  Seller agrees that it will not, directly or indirectly, during the period
commencing on the Date of Inventory and expiring on the three (3) year
anniversary of the Date of Inventory (the “Restrictive Period”): (i) anywhere
within a radius of ten (10) miles of the Buyer’s store located at 311 Newberry
Street, Danvers, Massachusetts 01923 (the “Territory”), be employed by form,
acquire, invest in, finance, own, operate, manage, , whether as a stockholder,
partner, lessor, lessee, member, joint venture, advisor, employee, consultant or
independent contractor, an enterprise (a “Competing Business”) which is engaged
in the business of any pharmacy, drug store and/or health and beauty aid store
operation, or any service competitive with, or having the same applications as,
any products or services now sold by the Seller in the conduct of its business;
(ii) hire,


 
5

--------------------------------------------------------------------------------

 


engage, employ or interfere with or attempt to hire, engage, employ or interfere
with any current employees employed within the Territory, representatives or
agents of Buyer, or any affiliates now controlling, controlled by, or under
common control with Buyer (an “Affiliate”), or induce or attempt to induce any
of them to leave the employ of Buyer or any Affiliate, or violate the terms of
his or her contract with Buyer or any Affiliate; or (iii) call upon, solicit,
advise or otherwise do or attempt to do, business with any clients, suppliers,
customers or accounts of the business of Seller or the Buyer or any Affiliate or
take away or interfere or attempt to take away or interfere with any custom,
trade, business or patronage of the business of Seller or the Buyer or any
Affiliate.


Buyer acknowledges that Seller’s continued ownership and operation of the stores
located at 47 Elm Street, Danvers, Massachusetts and 23 Centennial Drive,
Peabody, Massachusetts shall not be a breach of this Article 6.


(b)  Consideration.  The purchase of the Assets hereunder shall be deemed to be
good and sufficient consideration for said covenant not to compete.


(c)  Remedies.  Buyer and Seller hereby agree that if either one or both or all
shall breach the provisions of this Article 6, then Buyer shall have available
all its right and remedies at law or in equity including the right to
appropriate reimbursement from the Seller..


7.  ADVERTISING.


Seller acknowledges and agrees that it is very important that service to
Seller’s customers remain uninterrupted.  To insure such continued service,
Seller agrees that Buyer shall have the right to use Seller’s trade name,
immediately followed by Topsfield, for a period of six (6) months from the Date
of Inventory to advertise in the local newspapers and shall have the right to
put signs in Buyer’s store windows and in the windows of Seller’s Store (if
permitted to do so by Seller’s Landlord) notifying customers that Seller’s Store
located in Topsfield, Massachusetts has closed and the prescription files have
been transferred to Buyer’s store.


8.  BUYER’S INDEMNIFICATION OBLIGATION


Buyer shall indemnify, defend and hold Seller harmless from and against all
losses, costs, expenses, damages, or liabilities (including court costs and
reasonable attorney’s fees) incurred by Seller, arising from (a) any breach of
any covenant, representation or warranty by Buyer contained in or given in
writing pursuant to this Agreement, or (b) relating to Buyer’s possession or use
of Seller’s Assets being sold hereunder, after the Date of Inventory, or
resulting from operations or based on events, acts or omissions of Buyer which
occur after such date.


 
6

--------------------------------------------------------------------------------

 




9.  SELLER’S INDEMNIFICATION OBLIGATION


Seller shall indemnify, defend and hold Buyer harmless from and against any and
all losses, costs, expenses, damages or liabilities (including court costs and
reasonable attorneys’ fees) incurred by Buyer arising from (a) any breach of any
covenant, representation or warranty by Seller contained in or given in writing
pursuant to this Agreement or (b) relating to Seller’s possession or use of
Seller’s Assets being sold hereunder, up to an including the Date of Inventory,
or resulting from operations, or based on events, acts or omissions of Seller
which occurred prior to or on such date.


10.  BULK SALES LAWS


In consideration of Buyer’s agreement to refrain from compliance with the
relevant provisions of the applicable Bulk Sales laws, if applicable or other
laws for the protection of creditors, Seller shall defend, indemnify and hold
Buyer harmless from and/or reimburse Buyer for, any and all claims, liabilities
or obligations, including the expense of defense thereof, which Buyer may suffer
or incur by virtue of the noncompliance by Seller or Buyer with such applicable
laws.


11. ACCESS


(a)  After the Date of Inventory, Buyer shall use commercially reasonable
efforts to make Seller’s RX Data available for access to patients and disclosure
to other authorized third (3rd) parties in accordance with the Health Insurance
Portability and Accountability Act Privacy Standards (hereinafter ”HIPAA Privacy
Standards”) and other applicable laws. Seller acknowledges and agrees that
notwithstanding the foregoing, Buyer shall not assume any legal obligations of
Seller under the HIPAA Privacy Standards relating to uses and disclosures of
protected health information made prior to the Date of Inventory. All inquiries
relating to patient rights under HIPAA Privacy Standards relating to uses or
disclosures of health information made prior to the Date of Inventory shall be
forwarded to Seller or its designated agent for handling.


(b)  In addition, Buyer hereby agrees to provide Seller full and free access at
reasonable times and after reasonable notice from Seller, to Seller’s Rx Data
transferred to Buyer and to the Computer, in the event Seller must re-file a
third party claim for a third party prescription sale reimbursement, or if for a
legitimate business reason Seller requires access to Seller’s RX Data
transferred to Buyer pursuant to this Agreement.


12.  WARRANTIES


           The warranties and covenants contained herein shall survive the
Closing, and become a part thereof, and continue in full force as though set
forth for a period of five (5) years, with the exception of the indemnifications
of Seller with respect to any pharmacy


 
7

--------------------------------------------------------------------------------

 


related issues, including misfills.  But for the explicit warranties set forth
in Section 5 above, Seller makes no representations or warranty to Buyer and
Buyer acknowledges and agrees that the sale hereunder is without representation
or warranty of any type or nature, including fitness for a particular purpose.


13.  LICENSES


           Seller agrees to cooperate with Buyer in the transfer and/or
application for licenses and all pharmacy and other permits if necessary.


14.  APPLICABLE STATE LAW


           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the state in which the Store is located.


15.   SEVERABILITY


           If any term or provision of this Agreement or the application thereof
to any persons or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.


16.  EMPLOYMENT


Buyer and Seller agree that Buyer has not offered any terms of employment to
Seller or to any of Seller’s employees as consideration for the sale
contemplated herein.  Buyer and Seller agree that in the event that Seller
and/or any employees of Seller shall be employed by Buyer, then Seller or any
individual employee of Seller, shall be an “employee-at-will” of Buyer, and
Buyer shall have no contractual obligation with regard to such employment.


17.  BROKERS


The parties represent that their negotiations relative to this Agreement, have
been carried on by them directly, and in such a manner as not to give rise to
any claims against either party for a brokerage commission, and each party shall
defend, indemnify and hold the other harmless from claims for said commission
based upon its acts.


18.  COUNTERPARTS


This Agreement may be executed in separate counterparts each of which shall be
an original and all of which shall be deemed to be one and the same instrument.


 
8

--------------------------------------------------------------------------------

 




19.  FACSIMILE SIGNATURES


Buyer and Seller agree that a facsimile signature on this Agreement is as valid
as an original signature.


20.  CONFIDENTIALITY


Buyer and Seller hereby covenant and agree to keep the information, terms,
conditions, and details of any discussion and/or negotiations relating to this
Agreement confidential, except to the extent necessary to carry out the party’s
respective obligations prior to and after the parties execute this Agreement,
and further, except as required by court order.  Accordingly, neither party will
disclose any details concerning any information, terms, conditions, negotiations
or transaction to any other person, without limitation, employees of Seller
(except as required by law), and customers of Seller, without first obtaining
the other party’s written consent, which shall not be unreasonably
withheld.  Buyer acknowledges that Seller has an obligation to file notice of
the transaction with the SEC and hereby consents to said notice.


21.  NOTICES


Any notice, request or other document to be given hereunder to any party shall
be in writing and delivered personally, sent by certified mail, postage prepaid
or sent by a commercially recognized overnight courier, provided a receipt is
required if to Buyer, addressed to it at the address provided on Page 1 hereof,
and if to Seller, addressed to it at the address provided on Page 1 hereof, or
such other address as any party thereof shall indicate by writing as herein
provided.


22.  SUCCESSORS AND ASSIGNS


This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and assigns.


23.  Intentionally deleted.


 
9

--------------------------------------------------------------------------------

 




24. CONDITION PRECEDENT


Notwithstanding anything contained herein to the contrary, this Agreement and
the obligations of Buyer hereunder are strictly contingent upon and subject to
the satisfaction by the Date of Inventory the condition set forth below:


Seller shall obtain a termination agreement from Seller’s landlord, in a form
satisfactory to Buyer, whereby Seller’s landlord shall agree not to sell, rent,
lease, or otherwise transfer the Store to any person, corporation, or any entity
whatsoever for the purpose of operating a pharmacy, drug store, or health and
beauty aid business for a period of twelve (12) months from the Date of
Inventory (herein referred to as the “Landlord Restricted Period”).


In consideration of Seller obtaining the Landlord Restricted Period, Buyer
agrees to pay to Seller the sum of $30,415.00.  Payment shall be made to Seller
or at Seller’s instruction to Seller’s landlord and shall be delivered within 2
business days of the Inventory Date.


Seller hereby acknowledges that the benefit of the restrictions set forth herein
is a material inducement to Buyer entering into this Agreement.


The provisions of this Article 24 shall survive the Closing.


25.  WAIVER OF TRIAL BY JURY -


The parties hereto waive to the fullest extent permitted by law, trial by jury
in any action, proceeding or counterclaim brought by either of such parties
against the other with respect to any matter whatsoever arising out of or in any
way connected with this agreement.


(SIGNATURES ON FOLLOWING PAGE)


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




WITNESS:
SELLER:
     
DAW, INC., d/b/a
 
EATON APOTHECARY #2050
       
______________________
BY: /s/ Mark A. Dumouchel
        WITNESS
NAME:  Mark A. Dumouchel
 
TITLE:  President
               
WITNESS:
BUYER:
     
MASSACHUSETTS CVS PHARMACY, L.L.C.
       
/s/ James M. Patton
BY: /s/ Dino M. DeThomas
     WITNESS
      Dino M. DeThomas
 
      VICE PRESIDENT
             
CVS LEGAL APPROVAL: KAB







 
11

--------------------------------------------------------------------------------

 






The following schedules have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:


Schedule A - Inventory Instructions
Schedule B - Bill of Sale


 
 
 
 

--------------------------------------------------------------------------------


